Name: EFTA SURVEILLANCE AUTHORITY DECISION No 75/94/COL of 27 June 1994 approving a programme for the eradication of Aujeszky's disease in Sweden and amending Decision No 31/94/COL concerning additional guarantees relating to Aujeszky's disease for pigs destined to EFTA States or regions free of the disease
 Type: Decision
 Subject Matter: nan
 Date Published: 1994-09-22

 Avis juridique important|E1994C0075EFTA SURVEILLANCE AUTHORITY DECISION No 75/94/COL of 27 June 1994 approving a programme for the eradication of Aujeszky's disease in Sweden and amending Decision No 31/94/COL concerning additional guarantees relating to Aujeszky's disease for pigs destined to EFTA States or regions free of the disease Official Journal L 247 , 22/09/1994 P. 0052 - 0053EFTA SURVEILLANCE AUTHORITY DECISION No 75/94/COL of 27 June 1994 approving a programme for the eradication of Aujeszky's disease in Sweden and amending Decision No 31/94/COL concerning additional guarantees relating to Aujeszky's disease for pigs destined to EFTA States or regions free of the disease THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, and in particular Article 17 and Protocol 1 (4) (d) thereof,Having regard to the Act referred to in point 1 of Chapter I of Annex I to the Agreement on the European Economic Area on animal health problems affecting intra-Community trade in bovine animals and swine (Council Directive 64/432/EEC; hereinafter referred to as 'the Cattle and Swine Act`), and in particular Articles 9 and 10 thereof,Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, as adjusted by the Protocol Adjusting the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, and in particular Article 5 (2) (d) and Protocol 1, Article 1 (c) and (e) thereof,Whereas Sweden is implementing a programme to eradicate Aujeszky's disease (AD), as stated in letters dated 15 December 1993 and 6 June 1994;Whereas the AD eradication programme fulfils the criteria as laid down in Article 9 of the Cattle and Swine Act;Whereas it is appropriate to propose certain additional guarantees to protect the progress already made, and to ensure that the programme is successfully concluded in Sweden;Whereas the authorities of Sweden apply for national movement of pigs for breeding and production rules at least equivalent to those foreseen in this Decision;Whereas Norway considers, as stated in letters dated 3 January and 1 June 1994, its territory to be free from AD and has submitted supporting documentation to the EFTA Surveillance Authority as provided for in Article 10 (1) of the Cattle and Swine Act;Whereas it is appropriate to define certain additional guarantees to protect the disease status in Norway;Whereas the authorities of Norway apply for national movement of pigs for breeding and production rules at least equivalent to those foreseen by the present Decision;Whereas the additional guarantees provided for in the present Decision must not be requested from EFTA States or regions thereof which have an equivalent or better health status with regard to AD;Whereas the measures provided for in this Decision are in accordance with the opinion of the EFTA Veterinary Committee assisting the EFTA Surveillance Authority,HAS ADOPTED THIS DECISION:1. The programme for the eradication of Aujeszky's disease in Sweden is hereby approved until 30 June 1997.2. EFTA Surveillance Authority Decision No 31/94/COL of 29 April 1994 concerning additional guarantees relating to Aujeszky's disease for pigs destined to EFTA States or regions free of the disease is hereby amended as follows:2.1. point 5 is replaced by the following:'5. The health certificate referred to as Model III in Annex F to the Cattle and Swine Act must be completed by the following for pigs destined for an EFTA State or region thereof, listed in Annex I, and coming from an EFTA State or EC Member State or region thereof:"pigs in accordance with EFTA Surveillance Authority Decision No 31/94/COL of 29 April 1994 concerning Aujeszky's disease as amended by EFTA Surveillance Authority Decision No 75/94/COL. In the case of pigs for breeding the test used was the whole virus Elisa/Elisa for g1 antibodies. (Delete where applicable)".`;2.2. point 6 is replaced by the following:'6. The conditions laid down in points 1 to 5 shall not apply to the introduction of pigs into an EFTA State or region thereof, listed in Annex I (A), from an EFTA State listed in Annex I (A).`;2.3. the following point 6a is inserted:'6a. The conditions laid down in points 1 to 5 shall not apply to the introduction of pigs into an EFTA State or region thereof, listed in Annex I (B), from an EFTA State listed in Annex I (A) or (B).`;2.4. Annex I is replaced by the Annex to this Decision.3. This Decision shall enter into force on 1 July 1994.4. This Decision is addressed to the EFTA States.5. This Decision shall be authentic in the English language.Done at Brussels, 27 June 1994.For the EFTA Surveillance AuthorityPekka SÃ ILÃ College MemberANNEX 'ANNEX IA. Regions free of Aujeszky's disease which do not permit vaccinationFinland: All regionsNorway: All regions.B. Regions which have an eradication programme for Aujeszky's disease and do not permit vaccinationSweden: All regions.`